FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS                     April 29, 2014
                                    TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                          Clerk of Court


 WENDEL ROBERT WARDELL, JR.,
               Petitioner–Appellant,
 v.                                                           No. 13-1339
                                                     (D.C. No. 1:13-CV-00037-LTB)
 EXECUTIVE DIRECTOR, Colorado                                   (D. Colo.)
 Department of Corrections; ARCHIE B.
 LONGLEY, Warden; ATTORNEY
 GENERAL OF THE STATE OF
 COLORADO,
               Respondents–Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


       Petitioner Wendel Wardell, a state prisoner proceeding pro se, seeks a certificate of

appealability to appeal the district court’s denial of his § 2254 habeas petition. Petitioner

filed this § 2254 petition in January 2013 to challenge his 1996 Colorado convictions for

theft and forgery. Petitioner’s sentence for these convictions expired when he was

released on parole in 2004, and his sentence was fully discharged in 2008. Because

Petitioner’s sentence was discharged more than four years before he filed his federal



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
habeas petition, the district court concluded it lacked jurisdiction to entertain the petition

based on the “custody” requirement of § 2254(a). The court dismissed the action for lack

of jurisdiction.

       Petitioner contends he satisfies the custody requirement because he is currently in

custody in a federal prison on a federal sentence that was ordered to run consecutively to

any sentence previously imposed. However, the district court clearly explained why this

argument is incorrect, with citation to applicable legal authorities. See, e.g., Brown v.

Warden, 315 F.3d 1268 (10th Cir. 2003) (rejecting essentially the same argument in a

similar case). Reasonable jurists would not debate the district court’s resolution of this

case. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       We accordingly DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal. Petitioner’s motion to proceed in forma pauperis on appeal is

GRANTED.


                                                    ENTERED FOR THE COURT



                                                    Monroe G. McKay
                                                    Circuit Judge




                                              -2-